NO. 12-18-00173-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 SAMUEL JEROME BROWN,                             §       APPEAL FROM THE 114TH
 APPELLANT

 V.                                               §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                         §       SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Samuel Jerome Brown appeals the trial court’s judgment incorporating an order to
withdraw funds from his inmate trust account to pay his court costs. We modify and affirm as
modified.


                                          BACKGROUND
       Appellant was charged by indictment with felony assault family violence. He pleaded
“guilty” to the offense as charged. The trial court deferred a finding of guilt and placed Appellant
on deferred adjudication community supervision for a period of eight years. Subsequently, the
State filed a motion to adjudicate Appellant’s guilt. After a hearing, the trial court granted the
motion and assessed Appellant’s punishment at imprisonment for five years. This appeal followed.


                                      WITHDRAWAL ORDER
       In Appellant’s sole issue, he argues that the trial court’s order to withdraw funds from his
inmate trust account contains an incorrect amount of court costs. He contends that we should
modify the order to reflect the correct amount. The State agrees, and so do we.
       The record in this case indicates that a clerical error was made in the amount of court costs
reflected in the withdrawal order. The order of deferred adjudication shows a court cost amount
of $229.00. The final bill of costs shows an initial court cost amount of $229.00 and a balance of
$89.00, indicating that Appellant paid part of his court costs while on community supervision. The
judgment adjudicating guilt shows a court cost amount of $89.00. But the withdrawal order shows
a court cost amount of $229.00.
         An appellate court may reform a trial court’s judgment when it has the necessary data and
information. TEX. R. APP. P. 43.2(b); Banks v. State, 708 S.W.2d 460, 462 (Tex. Crim. App.
1986). The judgment in this case states that the attached withdrawal order is incorporated into the
judgment and made a part of it. Therefore, we may reform the withdrawal order because we have
the necessary data and information to do so. See id. Because the court cost amount in the
withdrawal order conflicts with the amount in the bill of costs and the body of the judgment, we
conclude that we should modify the withdrawal order to reflect a court cost amount of $89.00. See
id. Accordingly, we sustain Appellant’s sole issue.


                                                   DISPOSITION
         Having sustained Appellant’s sole issue, we modify the withdrawal order in the trial court’s
judgment to reflect a court cost amount of $89.00. We affirm the trial court’s judgment as
modified.
                                                                  GREG NEELEY
                                                                     Justice

Opinion delivered January 16, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 16, 2019


                                         NO. 12-18-00173-CR


                                   SAMUEL JEROME BROWN,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0459-17)

                       THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein, and the same being inspected, it is the opinion of the Court that the judgment of the
trial court below should be modified and, as modified, affirmed.
                       It is therefore ORDERED, ADJUDGED and DECREED that the
withdrawal order in the judgment of the court below be modified to reflect a court cost amount of
$89.00; and as modified, the trial court’s judgment is affirmed; and that this decision be certified
to the trial court below for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.